UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 16, 2012 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 0-11392 57-0525804 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 70 Commerce Center, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (864) 288-8877 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Span-America Medical Systems, Inc. (the  Company ) held its Annual Meeting of Shareholders on February 16, 2012. At this meeting, Guy R. Guarch, Thomas D. Henrion and Linda D. Norman were elected as directors to three-year terms expiring in 2015. The voting details are as follows: Nominee For Against Abstain Broker Non-Votes Guy R. Guarch 0 Thomas D. Henrion 0 Linda D. Norman 0 Robert H. Dick, James D. Ferguson and Robert B. Johnston continued in office with terms expiring in 2013. Richard C. Coggins, Thomas F. Grady, Jr. and Dan R. Lee continued in office with terms expiring in 2014. Finally, our shareholders approved the selection of Elliot Davis, LLC as the Company's independent registered public accounting firm for fiscal year 2012. The voting results are as follows: Matter For Against Abstain Broker Non-Votes Approve selection of Elliot Davis, LLC 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. (Registrant) Date: February 22, 2012 By: /s/Richard C. Coggins Richard C. Coggins Chief Financial Officer
